McFarland, J.
This was an action to foreclose a mortgage, and defendants appeal from a judgment in favor of plaintiff.
The appeal is taken upon the judgment-roll alone, which shows merely the complaint, demurrer thereto, and the judgment. The only point made is, that the description of the mortgaged premises in the decree is different from that set forth in the complaint. The description in the complaint, after giving the county and state, is as follows: “ The south one-fourth (¼) of the east one-half (½) of the north one-half (½) of the northeast one-fourth (¼) of section 18” of a certain township and range, “ containing ten (10) acres of land. Also the six (6) acres of land having the *253same length east and west, being of uniform width north and south, and lying immediately south of and adjoining said first above-described parcel, the whole parcel contained in both said descriptions being eighty rods in length from east to west, and thirty-two rods in width from north to south.” The description in the decree is as follows: “ The south ten acres of the northeast quarter of the northeast quarter, and the north six acres of the southeast quarter of the northeast quarter of section eighteen (18)” of the same township and range as stated in the complaint. These two descriptions describe exactly the same piece of land. The only plausible objection that can be made to the descriptions is, that such terms as “ south one-fourth” and “ south ten acres” are not usually applied in United States government surveys to legal subdivisions. Under that system “ quarter” is used to designate a square piece of land, as the “ southeast” or the “ northeast” quarter; but while the description in question is not ordinarily used by the government in patents of land, there is no reason why it is not sufficient in conveyances between private persons. The south quarter of a piece of land bounded by parallel lines running north and south, and •east and west may be ascertained as well as the south half, which is used as a government subdivision. If the land, the south quarter of which is covered by the mortgage, had been a city lot, or some other tract of land that had never been known as a government legal subdivision, we apprehend that no one would have questioned the sufficiency of the description; but the fact that the whole piece of which the south quarter is conveyed happens to have been a government subdivision can make no difference. The description is clearly not void for uncertainty. Appellant’s assertion that “ the description in the decree should follow the complaint” means •only that the land described in the decree should be the same as that described in the complaint.
Judgment affirmed.
DeHaven, J., and Fitzgerald, J., concurred.